OFFICE   OF THE ATTORNEY    GENERAL    OF TEXAS
                          AUSTIN




Err Jo. Xol~on, 0bi.i Aaoountaat
B-d    OS Oounty and Distrlot     Road Indobt4.n ss
iLust1n, Texas

                                          A
Dear   Blrt




                                      ted States Dfs-
                                       Distriot,  Issued
                                         ds and wsrrants
                                          t their Road &
                                         a aopy of this


                           now proposes   to lssur    re-
                          eiund the debt ralldatedby
                          e and wo *a& that you please
                       n pour opmon,    the orig%.Ml
                      ver the refunding bonds.

            Vor y o uar o nvenieno
                                 we 8xe-lnoloslng
                                           o      l
        oopf of the Commissioners1 Court order author-
        lslng the lssusnoe or these bonds.”

        We have read the copy of the Final Deoree In the oause
or John Parson et al., Y. L. Benrdm v. &id&o    county, Nos.
266 and 264, in Equity, Consolidated, by the United States Dis-
triot Court for the Southern Distriot of Texas, dated the 16th
Mr. Joe Relson,pago #2




day of July, A. D. 1932, ln whloh all of the bonds and TU'-
                                     wer l
ra.a.z; which were thus beln,g refunded   exprsssl~vrli-
        Itlppurs that the proposed refundingbonds ars to
be l&d    to rd’und the outstandingrof'undlngbonds uhloh
also wera validated by that dsareb. mo order 0r thb cots-
mlssloners~ court oi Hldslgo County, psssed on ths 9th day
of Tovomber,1042, luthorislngths issuanooof th6 pr0p08od
roanding bonds, raibra speoiflesllyto the dsono 0r ths
Fedoral   Court     abovo mentioned   in   Mah   the orlglnil   indobt-
edness ns valldatsd,and also oonklns the Sollovingreoltalr
"That in addition to all other rights seowd to them, the
holder or holdsrs of them bonds is and are subrogatedto all
the rights and prlvllegssagainst Hldalgo County had and pas-
sessod by the holders of ths obligationshere- refunded and
spsalfloall~to the rights and privilegesadJud.ioated and oon-
iernd  br that oertaln dooreb rendsrodby ths United States
Dlstrlotcourt, for the Southsm Distriot oi Wbxar, Brownsville
Divlslon,on the 18th dsy of My, 1932, and @ll deerem sup-
plomsntslthsroto,In the oonsolldotedsuits, Numbers 238 and
236, In   Rquitr.

         Inasauohas the proposed nfundlng bonds oreate no new
debt but oonstltutsnsw lvldensesof tb ssae debt mhloh was
validated,and, further,in visr of the frot thst the holders
of the new refundingbonds, in additionto all other rights
securedtherein,are subrogatedto all oi the rights held and
possessod by the holders of ths orlggirullndsbtednessrefunded,
it IS our opinion th@t thb db8rOO Of the Federal Court would
Apple to the proposod refundingbonds.   %nds lssuod to nfund
valid outstandinglndebtednsssdo not meat. xi.1 lndebtsdnoss".
Dallas.Counttv. Lookhart,  96 8. T. (2d) 60.




                                                                Asslstuat
cm/s